                                          Case 5:21-cv-01846-EJD Document 15 Filed 06/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NIKOLAS EMANUEL PITTS,
                                  11                                                    Case No. 21-01846 EJD (PR)
                                                       Plaintiff,
                                  12                                                    ORDER REOPENING ACTION;
Northern District of California




                                                                                        VACATING JUDGMENT
 United States District Court




                                  13             v.

                                  14
                                         MARTINEZ DETENTION FACILITY
                                  15     MEDICAL STAFF, et al.,
                                  16                  Defendants.
                                  17

                                  18          Plaintiff, an inmate at the Contra Costa County Jail, West County Detention
                                  19   Facility, filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No.
                                  20   1. On April 14, 2021, the complaint was dismissed with leave to amend to correct various
                                  21   deficiencies. Dkt. No. 8. Plaintiff was directed to file an amended complaint within
                                  22   twenty-eight days from the date the order was filed and advised that failure to respond
                                  23   would result in the dismissal of the action without prejudice and without further notice to
                                  24   Plaintiff. Id. at 4. The matter was reassigned to this Court on May 25, 2018. Dkt. No. 11.
                                  25          When no amended complaint was filed in the time provided, i.e., no later than May
                                  26   12, 2021, the Court dismissed the action on May 27, 2021, and entered judgment the same
                                  27   day. Dkt. Nos. 12, 13.
                                  28          On June 1, 2021, the Clerk docketed Plaintiff’s amended complaint with a filing
                                            Case 5:21-cv-01846-EJD Document 15 Filed 06/09/21 Page 2 of 2




                                   1   date of May 28, 2021. Dkt. No. 14. The Court notes that the amended complaint was
                                   2   signed on April 21, 2021, Dkt. No. 14 at 8, but not postmarked until May 26, 2021. Dkt.
                                   3   No. 14 at 17. In the interest of justice, the Court will accept this late filing and reopen the
                                   4   matter. Accordingly, the Judgment entered on May 27, 2021, Dkt. No. 13, is VACATED.
                                   5   The Court will conduct an initial review of the amended complaint in due course.
                                   6            The Clerk shall reopen the file.
                                   7            IT IS SO ORDERED.
                                   8   Dated: _____________________
                                                June 9, 2021                              ________________________
                                                                                          EDWARD J. DAVILA
                                   9
                                                                                          United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Reopening Action; Vacating Judgment
                                  25   P:\PRO-SE\EJD\CR.21\01846Pitts_reopen.docx

                                  26

                                  27

                                  28                                                  2
